 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARCELINO CLEMENTE,                                 No. 2:19-cv-2616 WBS AC P
12                       Plaintiff,
13           v.                                           ORDER
14    D. MARTIN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed April 19, 2020, the undersigned screened the complaint and found

19   that it stated a claim against defendant Martin. ECF No. 9. Under the court’s E-Service program

20   for prisoner civil rights cases, the California Department of Corrections and Rehabilitation filed a

21   Notice of Intent to Waive Service for Martin on April 29, 2021. ECF No. 12. Shortly thereafter,

22   plaintiff filed a motion for a temporary restraining order or preliminary injunction in which he

23   alleges that defendant Martin harassed him in retaliation for two old grievances and for filing this

24   lawsuit. ECF No. 13. Martin has now filed a waiver of service, ECF No. 15, and his response to

25   the complaint is due June 28, 2021. In addition to responding to the complaint, defendant will

26   also be required to respond to plaintiff’s motion.

27   ////

28   ////
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that, no later than June 28, 2021, defendant
 2   Martin shall file and serve a response to plaintiff’s motion for a temporary restraining order or
 3   preliminary injunction (ECF No. 13).
 4   DATED: June 1, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
